DISMISSED; Opinion Filed May 17, 2019.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-01064-CV

                           LETERRENCE T. JACKSON, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. CV18-00435-V

                             MEMORANDUM OPINION
                  Before Justices Whitehill, Partida-Kipness, and Pedersen, III
                               Opinion by Justice Partida-Kipness
       Appellant’s brief in this case is overdue. By postcard dated March 28, 2019, we notified
appellant the time for filing his brief had expired. We directed appellant to file a brief and an
extension motion within ten days. We cautioned appellant that failure to file a brief and an
extension motion would result in the dismissal of this appeal without further notice. To date,
appellant has not filed his brief or otherwise corresponded with the Court regarding the status of
this appeal.
       Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                   /Robbie Partida-Kipness/
                                                   ROBBIE PARTIDA-KIPNESS
                                                   JUSTICE

181064F.P05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 LETERRENCE T. JACKSON, Appellant                    On Appeal from the 292nd Judicial District
                                                     Court, Dallas County, Texas
 No. 05-18-01064-CV         V.                       Trial Court Cause No. CV18-00435-V.
                                                     Opinion delivered by Justice Partida-
 THE STATE OF TEXAS, Appellee                        Kipness, Justices Whitehill and Pedersen,
                                                     III participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee THE STATE OF TEXAS recover its costs, if any, of this
appeal from appellant LETERRENCE T. JACKSON.


Judgment entered this 17th day of May, 2019.




                                               –2–